Name: Commission Regulation (EEC) No 3103/92 of 27 October 1992 suspending advance fixing of the monetary compensatory amounts applicable in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 92 Official Journal of the European Communities No L 311 /39 COMMISSION REGULATION (EEC) No 3103/92 of 27 October 1992 suspending advance fixing of the monetary compensatory amounts applicable in Italy compensatory amounts applicable in Italy should there ­ fore be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 11 (2) thereof, Whereas, in view of the uncertainty concerning the agri ­ monetary arrangements, there is a danger that the mainte ­ nance of the present system could give rise to speculative operations ; whereas the advance fixing of monetary HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts applicable in Italy shall be suspended from 28 October 1992. Article 2 This Regulation shall enter into force on 28 October 1992. It shall apply until 30 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 310, 21 . 11 . 1985, p. 22. (4) OJ No L 314, 28. 10 . 1989, p. 51 .